DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,420,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1, 3-7, 9-13 and 15-19 of the instant application is also included in claims 1-16 of U.S. Patent No. 9,420,188.
Claims 1, 3-7, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,447, 909. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1, 3-7, 9-13 and 15-19 of the instant application is also included in claims 1-20 of U.S. Patent No. 10,447, 909.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibugami (US 2005/0190282) in view of Yumiki et al. (US 2012/0307079), and further in view of Hashiguchi (US 9,906,730; already of record).
Regarding claims 1, 7 and 13, Shibugami discloses, a non-transitory computer readable medium (206, 207, 210, 217, 218 and 220 of Figs. 1-2 and 9) storing computer readable instructions thereon that, when executed by circuitry of an image device having a lens, causes a computer (Fig. 2), causes the computer to perform a method comprising:
outputting a zoom control signal (Paragraphs 0065-0068) to the imaging device; and 
controlling (221-228), by the zoom control signal, a zooming of the imaging device at a first speed (Paragraph 0065, line 17 and see Fig. 9; disclosed “normal speed”) based on one of a plurality of zoom control modes, the first speed being slower than a second speed (Paragraph 0065, lines 17-18 and see Fig. 9; disclosed “maximum speed”), the second speed being inputted to the computer (Paragraphs 0065-0068), and each zoom control mode is configured to adjust the position of the lens of the imaging device (Para. 0077-0080).
Yumiki teaches, from the same field of endeavor that in an imaging device (Figs. 1-14) that it would have been desirable to include wirelessly receiving, from a smartphone (100), a zoom control signal (Para. 0041 and 0078), the imaging device (1) controlling a zooming (137) of the imaging device by adjusting the position of the lens when receiving an operation input directly to the imaging device (Para. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wirelessly receiving, from a smartphone, a zoom control signal, the imaging device controlling a zooming of the imaging device by adjusting the position of the lens when receiving an operation input directly to the imaging device as taught by the imaging device of Yumiki in the imaging device of Shibugami since Yumiki teaches it is known to include these features in an imaging device for the purpose of providing an imaging device with reduced costs and size.
Shibugami in view of Yumiki does not explicitly disclose the circuitry is configured to make the circuitry configured to wirelessly receiving a zoom control signal, a zooming of the imaging device by adjusting a position of the lens at a first speed based on one of a plurality of zoom control modes, the first speed being slower than a second speed at which the imaging device adjusts the position of the lens when receiving a user operation input directly to an operation input device existing on the imaging device. 
Hashiguchi teaches, from the same field of endeavor that in an imaging device (Fig. 1) that it would have been desirable to make the circuitry configured to wirelessly receiving a zoom control signal (Col. 5, lines 61-63), a zooming of the imaging device by adjusting a position of the lens at a first speed based on one of a plurality of zoom control modes (Col. 6, lines 33-59 and see 28a, b), the first speed being slower than a second speed at which the imaging device adjusts the position of the lens when receiving a user operation input directly to an operation input device existing on the imaging device (Col. 6, lines 33-59 and see 28a, b; note, the Examiner points out that Hashiguchi discloses the wireless controller (45) and master unit (13) that is directly on the imaging device both have speeds that can be individually set by a user and stored. Based on this, the Examiner interprets that a user of the imaging device can easily set the first speed to be slower than the second speed to meet the aforementioned limitations).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the circuitry is configured to make the circuitry configured to wirelessly receiving a zoom control signal, a zooming of the imaging device by adjusting a position of the lens at a first speed based on one of a plurality of zoom control modes, the first speed being slower than a second speed at which the imaging device adjusts the position of the lens when receiving a user operation input directly to an operation input device existing on the imaging device as taught by the imaging device of Hashiguchi in the combination of Shibugami in view of Yumiki since Hashiguchi teaches it is known to include these features in an imaging device for the purpose of providing an imaging device that effectively, easily, accurately and efficiently allows a user to control the zooming of the imaging device.
Regarding claims 3, 9 and 15, Shibugami, Yumiki and Hashiguchi discloses and teaches as set forth above, and Shibugami further discloses, the plurality of zoom control modes include a mode for controlling the zooming of the imaging device based on a zoom change speed set by a user selection (Paragraph 0065, lines 17-18 and see Fig. 9).
Regarding claims 4-6, 10-12 and 16-18, Shibugami, Yumiki and Hashiguchi discloses and teaches as set forth above, and Shibugami further discloses, displaying information indicating a zoom magnification of the imaging device (214, 219, 221), and the information is represented as a zoom bar (Paragraphs 0045-0047), and the zoom control signal is generated by the computer when a zoom operation is performed for a predetermined period or longer (Paragraphs 0065-0068).
Regarding claim 19, Shibugami, Yumiki and Hashiguchi discloses and teaches as set forth above, and Shibugami further discloses, the plurality of zoom control modes include a single-step mode that adjusts the position of the lens of the imaging device for a predetermined period of time for each zoom control signal received from the smartphone (Paragraphs 0065-0068).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/05/2022